Citation Nr: 1744582	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shin splints, to include as secondary to bilateral flat feet.

2.  Entitlement to service connection for left shin splints, to include as secondary to bilateral flat feet.

3.  Entitlement to service connection for a back disorder, to include lumbar arthritis.

4.  Entitlement to service connection for severe allergies, to include rhinitis.

5.  Entitlement to service connection for a disorder manifested by right leg swelling, to include a vascular or neurologic disorder, to include as secondary to bilateral flat feet.

6.  Entitlement to service connection for a disorder manifested by left leg swelling, to include a vascular or neurologic disorder, to include as secondary to bilateral flat feet.

7.  Entitlement to service connection for bilateral flat feet.

8.  Entitlement to service connection for a skin disorder, to include residual scars from facial acne and pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran, Mr. R.J., and Mr. D.S.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1990 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Office in Washington, D.C (AOJ).  The Regional Office (RO) in Houston, Texas, retains jurisdiction over the Veteran's file.

In March 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO) at a VA Regional Office (RO).  Thereafter, in March 2017, the Veteran, as well as Mr. R.J., and Mr. D.S., testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

In May 2017, the Board reopened the above-referenced claims for service connection and remanded the merits of the claims for additional development.  The case now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Board remanded the appeal, in relevant part, for procurement of addendum opinions as to the nature and etiology of the Veteran's right and left shin splints, back disorder, allergies, right and left leg swelling, bilateral flat feet, and skin disorder.  In July 2017, the AOJ obtained addendum opinions that are all inadequate for appellate review.  

As to the opinion regarding right and left shin splints, the examiner's negative opinion appears to be based on the fact that there was no objective evidence of shin splints when the Veteran received VA treatment in October 2010, December 2013, or April 2017; however, she provided no information as to why said lack of findings supported the opinion that the Veteran's shin splints were unrelated to service.  Importantly, the Veteran has been diagnosed with shin splints during the course of the appeal and, per the May 2017 remand, the presence of a current disability is not in question.

Turning to the Veteran's back disorder, the examiner confirmed the presence of lumbar arthritis based on June 2017 x-ray findings, but opined that such disorder was not related to service because the Veteran did not report a disorder in service and there was no clinical evidence to account for a 20 year delayed onset of arthritis.  However, she failed to explain why delayed onset arthritis could not have been caused by in-service injury.  Additionally, the opinion is internally inconsistent as the examiner initially reported accepting the Veteran's lay reports as to the onset of his symptoms, and then reported there was no subjective evidence of in-service injury.

Regarding the Veteran's diagnosed non-allergic rhinitis with radiographic findings consistent with hypertrophy of the nasal turbinates and moderate polypoid mucosal thickening the left maxillary sinus, the examiner again provided an internally inconsistent opinion and failed to explain why the Veteran's disorder was unrelated to military service.

As to a right and left leg disorder manifested by swelling of the legs, the examiner found that the Veteran's leg swelling was related to a systemic or neurovascular condition, but failed to provide a definitive answer as to the presence of a disorder manifested by swelling or explain why the Veteran's systemic or neurovascular conditions were unrelated to service.

The examiner opined that the Veteran's diagnosed flat feet were not related to service because the Veteran had normal plantar arches at the time of a 1995 Reserve medical examination.  The examiner failed to explain why bilateral flat feet that manifested after service were not related to service.  The mere fact that a disorder onset after service is an insufficient rationale to support an opinion that said disorder was not caused by military service.

Finally, regarding the Veteran's skin disorder, the opinion provided is inconsistent and erroneously focuses on whether the Veteran's hyperpigmentation was caused by his pseudofolliculitis barbae as opposed to whether his currently diagnosed skin disorders were caused by service. 

In short, the opinions are confusing, inconsistent, and fail to provide adequate rationales.  As to all opinions, while the examiner started each opinion by acknowledging and accepting the Veteran's lay statements regarding the onset of his symptoms (all of which he asserts onset during service) as credible, each opinion rendered was based, in part, on a lack of subjective reports of in-service or post-service symptoms prior to recent diagnoses.  Additionally, the examiner based each opinion, in part, on a lack of in-service documentation, despite the fact that the Veteran's service treatment records (STRs) are unavailable, which was noted in the May 2017 remand.  Moreover, as was also noted in the prior remand, the Veteran has submitted numerous lay statements from his fellow service members in which they uniformly agree that he reported experiencing shin splints, back pain, leg pain, and foot pain during service; suffered from allergy symptoms during service, including running eyes, a running nose, and sneezing; and had irritated skin and received no-shave profiles and no-running profiles during his active duty.  The Board specifically advised in the May 2017 remand that the Veteran's reports of in-service symptomatology and treatment were to be accepted by any medical examiner; however, the July 2017 examiner did not do so.  

As a final matter, the Board observes that the 2017 addendum opinions are largely incoherent with what appear to be copy and paste errors and irrelevant information included in each.  Ultimately, the opinions are inadequate for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record to an appropriate VA examiner other than the July 2017 examiner in order to render an opinion as to the nature and etiology of the Veteran's claimed disorders.  A copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion, especially in regard to the claim for a disorder characterized by bilateral leg swelling.  

Upon a review of the record the new examiner is asked to respond to the following:

Flat Feet

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's flat feet are related to his military service, to include his reports of marching for long distances while carrying heavy equipment therein?  

The examiner must accept the Veteran and his comrades' reports that the Veteran experienced foot pain in service.  Additionally, the examiner is advised that s/he cannot base his/her opinion on a lack of documentation of in-service treatment as the Veteran's STRs are unavailable for review through no fault of the Veteran.

Right and Left Leg Disorders

(a)  Identify all current right and left leg diagnoses that have existed since approximately March 2013, to include any vascular or neurologic diagnoses that are manifested by swelling of the legs.  The examiner should accept the December 2016 VA treatment notation of recurrent shin splints.

(b)  For each diagnosed right and left leg disorder, to include shin splints, is it at least as likely as not that such disorder is related to the Veteran's military service, to include his reports of marching for long distances while carrying heavy equipment therein?  

The examiner must accept the Veteran and his comrades' reports that the Veteran experienced shin splints and leg pain in service.  Additionally, the examiner is advised that s/he cannot base his/her opinion on a lack of documentation of in-service treatment as the Veteran's STRs are unavailable for review through no fault of the Veteran.

(c)  If, and only if, the examiner finds that the Veteran's flat feet were caused by his military service, for each currently diagnosed right and left leg disorder, is it at least as likely as not that the disorder is caused or aggravated by the Veteran's flat feet?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Back Disorder

Is it at least as likely as not that the Veteran's back disorder, diagnosed as lumbar arthritis, is related to his military service, to include his reports of marching for long distances while carrying heavy equipment therein?  

The examiner must accept the Veteran and his comrades' reports that the Veteran experienced back pain in service.  Additionally, the examiner is advised that s/he cannot base his/her opinion on a lack of documentation of in-service treatment as the Veteran's STRs are unavailable for review through no fault of the Veteran.

Severe Allergies

Is it at least as likely as not that the Veteran's severe allergies, diagnosed non-allergic rhinitis with radiographic findings consistent with hypertrophy of the nasal turbinates and moderate polypoid mucosal thickening the left maxillary sinus is related to the his military service, to include his and his comrades' reports of experiencing running eyes, a runny nose, and sneezing following his move from Texas to Washington State?  

The examiner must accept the Veteran and his comrades' reports that the Veteran experienced running eyes, a runny nose, and sneezing in service.  Additionally, the examiner is advised that s/he cannot base his/her opinion on a lack of documentation of in-service treatment as the Veteran's STRs are unavailable for review through no fault of the Veteran.

Skin Disorder

(a)  Identify all current skin or shaving disorders that have existed since approximately March 2013.

(b)  Is it at least as likely as not that the Veteran's residual scars from facial acne, acne, pseudofolliculitis barbae, or any other diagnosed skin disorder is related to the Veteran's military service, to include his reports of experiencing a shaving rash therein?

The examiner must accept the Veteran and his comrades' reports that the Veteran had irritated skin during service and received no-shave profiles.  Additionally, the examiner is advised that s/he cannot base his/her opinion on a lack of documentation of in-service treatment as the Veteran's STRs are unavailable for review through no fault of the Veteran.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the lay statements of his fellow service members.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




